DETAILED ACTION
	This office action is in response to the amendment filed on 6/29/2022 in which claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US20170290046A1). 
As to claims 1, 5, 9, and 13, Sun teaches a signal reception method of a base station in a wireless communication system, the method comprising: ([0008] A method of wireless communication is described. The method may include identifying, in a control channel of a downlink transmission, a downlink control information (DCI) message that comprises first scheduling information for a grant of resources to the first UE in a first layer of the downlink transmission, identifying a companion DCI message that comprises second scheduling information for at least one other layer of the downlink transmission, receiving the downlink transmission based at least in part on the DCI message, and decoding the downlink transmission based at least in part on the DCI message and the companion DCI message.)
Transmitting to a first user equipment (UE) configuration information including a group-common radio network temporary identifier (RNTI) and information indicating to monitor first downlink control information; ([0122] At 505, base station 105-b may send a configuration message to EL-UE 115-c instructing EL-UE 115-c to operate in a NOMA mode. [0236] a UE may identify a companion DCI message based on the preconfigured C-RNTI for companion DCI messages. [0092] UEs 115 may be assigned to respective UE-specific search spaces, whereas common search spaces may be allocated to some or all UEs 115 in a network. These allocations may be used to limit the number of blind decodes performed by a UE. Each search space may include a number of control channel elements (CCEs), which may include nine contiguous resource element groups and each resource element group may include four resource elements. A DCI message may be mapped to one or more CCEs)
Obtaining the first downlink control information for a plurality of user equipments (UEs) which is scrambled with the group-common RNTI, the first downlink control information including control information being common to the plurality of UEs; ([0190] companion DCI message 1030 may be scrambled by a predefined RNTI known to all EL-UEs, which may be treated as a special cell-RNTI (C-RNTI) (e.g., group DCI C-RNTI). [0189] companion DCI message 1030 may be accessed by multiple UEs 115 and provide information on the resources assigned to co-scheduled UEs 115)
Transmitting, to the plurality of UEs, the first downlink control information;(Fig. 10 1030 [0189] Companion DCI message 1030 may be transmitted within a common search space (CSS) in control channel 1015.)
Obtaining second downlink control information for the first UE among the plurality of UEs which is scrambled with a UE-specific RNTI, the second downlink control information including control information being specific to the first UE; ([0091] The PDCCH may carry DCI messages for multiple UEs 115, and a UE 115 may blind decode the PDCCH in search of a DCI message intended for that UE 115 (which may be referred to as a “self DCI”). Accordingly, the DCI message may include a field used to identify the intended recipient. In one example, a cyclic redundancy check (CRC) field of a DCI message may be scrambled (e.g., masked) with an RNTI that has been uniquely assigned to the intended UE. Fig. 10 DCI message 1020 may be intended for decoding by UE 115-h.)
Transmitting to the first UE, the second downlink control information; and (Fig. 10 1020)
receiving data for non-orthogonal multiple access corresponding to the control information being common to the plurality of UEs on a same time-frequency resource. ([0005] NOMA transmission may include multiple streams of data intended for multiple UEs using common resources—e.g., at least partially overlapping time, frequency, and/or spatial resources—but may transmit the streams of data without uniquely orthogonalizing the transmissions to the different UE )
As to claims 2, 6, 10, and 14, Sun teaches the method of claim 1, wherein the configuration information is transmitted via a higher-layer signaling. ([0105] In the example of FIG. 2, base station 105-a configures EL-UE 115-a to operate as an EL-UE in a NOMA mode (e.g., via RRC signaling, etc.))
As to claims 3, 7, 11, and 15, Sun teaches the method of claim 1, wherein the control information being common includes at least of time resource allocation information, frequency resource allocation information, modulation and coding scheme information, or precoding information. ([0189] companion DCI message 1030 may be accessed by multiple UEs 115 and provide information on the resources assigned to co-scheduled UEs 115 [0192] In some examples, companion DCI message 1030 may include information on resources assigned to multiple co-scheduled UEs 115, a power ratio indication, an indication of the starting and ending symbol of the companion DCI message, an indication of other types of control information, or combinations of these types of information.)
As to claims 4, 8, 12 and 16, Sun teaches the method of claim 3, wherein the control information being specific to the first UE includes at least one of hybrid automatic repeat request (HARQ), process number, new data indicator, or redundancy version information. ([0115] The companion DCI message 402 may not include some DCI that is included in a self DCI message to the BL-UE such as HARQ process ID, downlink assignment index, new data indicator, transmit power control, SRS request, and the like.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465